   19-00443-NPO Dkt 48 Filed 03/25/19 Entered 03/25/19 20:25:02 Page 1 of 2




                    IN THE UNITED STATES BANKRUPTCY COURT
                        SOUTHERN DISTRICT OF MISSISSIPPI

       IN RE: VANESSA GREGORY
                                                                         CHAPTER 13
       DEBTOR                                                       CASE NO. 19-00443

          MOTION FOR SANCTIONS FOR VIOLATION OF AUTOMATIC STAY

       COMES NOW, Vanessa Gregory, Debtor, and respectfully moves the Court pursuant to

11 U.S.C. § 362(k) to enter an Order for sanctions against Creditor, The Bank of New York Mellon

Trust Company, N.A. for violation of automatic stay and would show unto the court the following:

                                                1.

       On February 5, 2019 debtor filed a voluntary Chapter 13 Bankruptcy petition.

                                                2.

       On February 6, 2019, debtor filed her Amended Motion to extend automatic stay (DKT#12)

Hearing was set for March 4, 2019 at 9:00 a.m. for said Motion to be heard.

                                                3.

       On March 4, 2019, the hearing was held at 9:00 a.m. after hearing oral testimony and being

advised in the premises, this Court ruled that the automatic stay was imposed and over ruled the

Creditor’s objection.

                                                4.

       On March 21, 2019, creditors through their agents Green River Capital contacted debtor

via notice attached herein as Exbibit “A” requesting surrender of the debtor’s home indicating that

they were the “owners” and had acquired the property through “foreclosure sale” this was in

violation of 11 U.S.C. § 362(k) since the automatic stay was imposed.
   19-00443-NPO Dkt 48 Filed 03/25/19 Entered 03/25/19 20:25:02 Page 2 of 2




       WHEREFORE, Debtor requests that this Court enter an Order for sanctions against

Creditor, The Bank of New York Mellon Trust Company, N.A. for violation of automatic stay and

for any general or specific relief which she may be entitled.

       Respectfully submitted, this the 25th day of March 2019.

                                              /s/ Marquis D. Rose
                                              Marquis D. Rose, MSB#1040358
                                              Attorney for Debtor


                                CERTIFICATE OF SERVICE

       I, the undersigned attorney for the above-referenced debtor, do hereby certify that I have

this date served a true and correct copy of the Motion for Sanctions for Violation of Automatic

Stay to the affected creditor via First Class U.S. Mail and the case trustee and U.S. Trustee via

Notice of Electronic Filing (NEF) through the ECF system.

       Date: March 25, 2019.

                                                     /s/ Marquis D. Rose
                                                     Marquis D. Rose, Esq.




                                                 2
